UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7544



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


XIOMARO E. HERNANDEZ,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CR-90-348-A; CA-05-191)


Submitted: February 23, 2006                   Decided: March 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Willard Dunham, Jr., Meghan Suzanne Skelton, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. Mark
Clayton Grundvig, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Xiomaro E. Hernandez, a federal prisoner, seeks to appeal

the district court’s order and order on reconsideration denying her

28 U.S.C. § 2255 (2000) motion as well as the court’s order denying

a certificate of appealability.                   The orders are not appealable

unless    a    circuit    justice      or    judge    issues     a    certificate     of

appealability.        28 U.S.C. § 2253(c)(1) (2000).                 A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists       would   find     the    district      court’s     assessment      of   her

constitutional        claims     is    debatable      or     wrong     and    that   any

dispositive procedural rulings by the district court are likewise

debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).                We have independently reviewed the

record and conclude that Hernandez has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions        are    adequately    presented      in   the

materials      before    the    court       and   argument     would    not    aid   the

decisional process.



                                                                              DISMISSED


                                         - 2 -